Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-34 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.
Claim 22, “the the chip select” should be replaced with “the chip select”.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of  U.S. Patent 10,877,673.  Although the claims at issue are not identical, they are not patentably distinct from each other because: claims 1-19 of U.S. Patent 10,877,673 anticipate claims 1-34 of the instant application
As an example: 

Claim 1 (10,877,673)
Claim 12 (Application)
A method, comprising: identifying a command issued to a memory communicatively coupled to the monitor circuit through the interface circuit; determine whether the command is authorized; and based on a determination that the command is not authorized, cancel the command; wherein cancelling the command includes: modifying a received chip select signal to yield a modified chip select signal; and sending the modified chip select signal to the memory.
A method, comprising: identifying a command issued to a memory; determining that the command is not authorized; and based on a determination that the command is not authorized, cancelling the command; wherein cancelling the command includes resetting one of the memory or a source of the command.


Claim 10 (10,877,673)
Claim 12 (Application)
An apparatus, comprising: an interface circuit; and a monitor circuit communicatively coupled to the interface circuit, the monitor circuit configured to: identify a command issued to a memory communicatively coupled to the monitor circuit through the interface circuit; determine whether the command is authorized; based on a determination that the command is not authorized, cancel the command; in order to cancel the command: cause the monitor circuit to modify a received chip select signal to yield a modified chip select signal; and send the modified chip select signal to the memory.
An apparatus, comprising: an interface circuit; and a monitor circuit communicatively coupled to the interface circuit, the monitor circuit configured to: identify a command issued to a memory communicatively coupled to the monitor circuit through the interface circuit; determine that the command is not authorized; and based on the determination that the command is not authorized, cancel the command; wherein to cancel the command includes to reset one of the memory or a source of the command.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0322069 (Heinrich et al) in view of US 2008/0282017 (Carpenter et al).

With respect to claims 1 and 12, Heinrich discloses the invention as claimed, an apparatus, comprising: an interface circuit; and a monitor circuit communicatively coupled to the interface circuit, the monitor circuit configured to: identify a command issued to a memory communicatively coupled to the monitor circuit through the interface circuit; determine that the command is not authorized; and based on the determination that the command is not authorized, cancel the command (computing system featuring CPU coupled to a platform controller hub through a baseboard management controller (BMC) that performs system management functions including  providing protection to data in flash ROMs from unauthorized access, incorrect commands, or malicious attacks [Par. 0012-0015], the method including comparing issued commands and parameters issued for a flash ROM to a list of commands to determine authorize commands and the commands discarded or rejected if not allowed or based on an incorrect parameter) [Par. 0012; Par. 0023-0024; Par. 0045]. Heinrich teaches canceling the command to feature setting a bit flag to prevent modifications of the storage register by the authorized commands and wherein the bit flag is set such that modification of the register storage may be prevented until after the management controller is reset) [Par. 0039-0040], but fails to specifically teach cancel the command to include resetting one of the memory or a source of the command. However, Carpenter teaches processor interface to provide memory management functions wherein an address processing block evaluates commands by comparing the command to allowed commands stored in the registers such that when the command is not allowed, a hold line from the interface  may be over-ridden to provide an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset [Par. 0045, Par. 0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the application to combine the system and method determining authorize commands with the commands discarded or rejected if not authorized, as taught by Hienrich, with Carpenter’s chip select line deactivated for unauthorized commands causing the memory to go into reset, for the purpose of restricting or allowing accesses by monitoring the memory usage and following the standard protocols set for security purposes.

With respect to claims 2 and 13, The combination Heinrich and Carpenter teach the apparatus and method, wherein to cancel the command further includes: to delay or complete a received chip select signal to yield a modified chip select signal; and to send the modified chip select signal to the memory [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 3 and 14, The combination Heinrich and Carpenter teach the apparatus and method, wherein to cancel the command further includes to add a clock pulse to a clock bus used by the memory before issuance of a completed chip select signal to the memory [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 4 and 15, The combination Heinrich and Carpenter teach the apparatus and method, wherein to cancel the command further includes to reset the source of the command before the clock pulse is added to the clock bus used by the memory [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 5 and 16, The combination Heinrich and Carpenter teach the apparatus and method, wherein to cancel the command further includes to reset the source of the command before issuance of a completed chip select signal to the memory [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 6 and 17, The combination Heinrich and Carpenter teach the apparatus and method, wherein to cancel the command further includes to complete the modified chip select signal after issuance of a completed chip select signal to the memory [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 7 and 18, The combination Heinrich and Carpenter teach the apparatus and method, wherein to cancel the command further includes to delay issuance of a completed chip select signal to the memory in response to a determination that the command is a write command or an erase command [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 8 and 19, The combination Heinrich and Carpenter teach the apparatus and method,, wherein to cancel the command further includes to issue a completed chip select signal to the memory before issuance of a completed chip select signal [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 9 and 20, The combination Heinrich and Carpenter teach the apparatus and method, wherein to cancel the command further includes to issue a completed chip select signal to the memory before receiving the completed chip select signal from the source of the command based on a determination that the command is a read command [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claim 10, The combination Heinrich and Carpenter teach the apparatus and method, wherein the monitor circuit is further configured to: identify the command issued to the memory as a read command; compare content from the memory with a trusted copy to determine whether the content from the memory and the trusted copy are identical; and based on a determination that the content from the memory is not identical to the trusted copy, take corrective action [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claim 11, The combination Heinrich and Carpenter teach the apparatus and method, wherein the monitor circuit includes: a processor; and a non-transitory, machine-readable medium, the medium including instructions, the instructions, when loaded and executed by the processor, cause the monitor circuit to identify the command issued to the memory communicatively coupled to the monitor circuit, determine whether the command is not authorized, and cancel the command [Heinrich teaches computing system featuring CPU coupled to a platform controller hub providing protection to data in flash ROMs from unauthorized access, incorrect commands, or malicious attacks; commands determined to be authorized commands are discarded or rejected if not allowed (Par. 0012-0015; Par. 0023-0024; Par. 0045) Carpenter teaches processor interface to provide memory management functions wherein an address processing block evaluates commands wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claim 21 and 28, Heinrich discloses the invention as claimed, an apparatus) An apparatus, comprising: a serial peripheral interface ("SPI") bus; and a monitor circuit communicatively coupled to the SPI bus, the monitor circuit configured to: identify a command issued through the SPI bus to a flash memory communicatively coupled to the monitor circuit; identify an address range associated with the command; determine whether the command is authorized based upon the command and the address range associated with the command; based on the determination that the command is not authorized, cancel the command and issue an alert (computing system featuring CPU coupled to a platform controller hub through a baseboard management controller (BMC) that performs system management functions including  providing protection to data in flash ROMs from unauthorized access, incorrect commands, or malicious attacks [Par. 0012-0015], the method including comparing issued commands and parameters issued (such as a range of authorized addresses)  for a flash ROM to a list of commands to determine authorize commands and the commands discarded or rejected if not allowed or based on an incorrect parameter) [Par. 0012; Par. 0021-0024; Par. 0045]. Heinrich teaches canceling the command to feature setting a bit flag to prevent modifications of the storage register by the authorized commands and wherein the bit flag is set such that modification of the register storage may be prevented until after the management controller is reset) [Par. 0039-0040], but fails to specifically teach cancel the command to include resetting one of the memory or a source of the command. However, Carpenter teaches processor interface to provide memory management functions wherein an address processing block evaluates commands by comparing the command to allowed commands stored in the registers such that when the command is not allowed, a hold line from the interface  may be over-ridden to provide an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset [Par. 0045, Par. 0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the application to combine the system and method determining authorize commands with the commands discarded or rejected if not authorized, as taught by Hienrich, with Carpenter’s chip select line deactivated for unauthorized commands causing the memory to go into reset, for the purpose of restricting or allowing accesses by monitoring the memory usage and following the standard protocols set for security purposes.

With respect to claims 22 and 29, the combination Heinrich and Carpenter teach the apparatus and method, wherein, to modify the chip select signal provided to the flash memory to cancel the command, the monitor circuit is configured to extend the chip select signal provided to the flash memory and add a clock pulse to a clock bus used by the memory [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 23 and 30, the combination Heinrich and Carpenter teach the apparatus and method, wherein, to modify the chip select signal provided to the flash memory to cancel the command, and based upon a determination that the command is a read command, the monitor circuit is further configured to modify the chip select signal provided to the flash memory through issuance of an inactive-high value of the chip select signal [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045-0046, Par. 0035)].

With respect to claims 24 and 31, the combination Heinrich and Carpenter teach the apparatus and method, wherein, to modify the chip select signal provided to the flash memory to cancel the command, and based upon a determination that the command is a write command, the monitor circuit is further configured to modify the chip select signal provided to the flash memory through issuance of an inactive-high value of the chip select signal [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 25 and 32, the combination Heinrich and Carpenter teach the apparatus and method, wherein, to modify the chip select signal provided to the flash memory to cancel the command, and based upon a determination that the command is an erase command, the monitor circuit is further configured to modify the chip select signal provided to the flash memory through issuance of an inactive-high value of the chip select signal [Heinrich teaches the commands to include a command type, such as a write, read, an erase commands, parameter values, such as a chip select, wherein, if the command in the command register does not match any of the authorized commands, or includes incorrect parameters, the command may be rejected to prevent modifications (Par. 0028; Par. 0045); Carpenter teaches comparing the command to allowed commands stored in the registers such that, when the command is not allowed, providing an alternate signal from the command and address processing block wherein, a chip select line may be deactivated, causing the memory to go into reset (Par. 0045, Par. 0035)].

With respect to claims 26 and 33, the combination Heinrich and Carpenter teach the apparatus and method, wherein the address range is a target address in the flash memory of the command [Heinrich teaches the commands including a command type such as read/write cycle to an address in that corresponds to a memory range (Par. 0022-0024); Carpenter teaches  the commands including read and write data commands, memory erase write enable and disable commands, input signal (data to the memory), a clock input, and a chip select to be activated and disactivated  causing the memory to go into reset (Par. 0038-0041)].

With respect to claims 27 and 34, the combination Heinrich and Carpenter teach the apparatus and method,  wherein the address range is an address from where execution of the command originated [Heinrich teaches the commands including a command type such as read/write cycle to an address in that corresponds to a memory range (Par. 0022-0024); Carpenter teaches  the commands including read and write data commands, memory erase write enable and disable commands, input signal (data to the memory), a clock input, and a chip select to be activated and disactivated  causing the memory to go into reset (Par. 0038-0041)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110296133 (Flynn et al) teaching method for providing a conditional storage request, comprising: presenting a logical address space of the non-volatile storage device to a storage client comprising a condition, the request configured to conditionally store data on the non-volatile storage device; rejecting the conditional storage request in response to determining that the condition of the request is not satisfied.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136